WOODLEY, Judge.
The offense is passing as true a forged instrument; the punishment, five years.
The indictment alleged the passing of a check in the sum of $585.00 to W. E. Higgins. The check was payable to Montgomery Ward Company and was signed Tommy L. Locke, 310 No. Bryan.
W. E. Higgins testified that he drove a delivery truck for Montgomery Ward Company and that he accepted the check introduced in evidence and described in the indictment for a C.O.D. delivery of a boat motor to 301 North Bryan Street, in Houston; and that “I would not have accepted this check from this defendant if I had known it was no good.” He also testified that the check was returned by the bank upon which it was drawn as a forgery, and Montgomery Ward Company had not been able to locate anyone by the name of Tommy L. Locke.
Appellant’s statement was introduced in evidence, in which *130he confessed that he entered into a-scheme with Leroy Jennings and John Rudolps Kelley by which they ordered merchandise by telephone, to be sent C.O.D., and paid for it with bogus checks; that among other houses and apartments rented was a house at 301 N. Bryan where an outboard motor ordered from Montgomery Ward was received.
We find the evidence sufficient to sustain the conviction and no reversible error appears.
The judgment is affirmed.-